UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6809



PAUL WINESTOCK, JR.,

                                              Plaintiff - Appellant,

          versus


SEAN MCCAGH, Doctor; ROBERTS, Doctor; FEDERAL
BUREAU OF PRISONS; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-2599-1-WMN)


Submitted:   October 14, 2004             Decided:   October 20, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Winestock, Jr., Appellant Pro Se. Frederick William Goundry,
III, VARNER & GOUNDRY, Frederick, Maryland; Matthew Wayne Mellady,
UNITED STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Winestock, Jr., appeals the district court’s order

denying relief on his civil complaint. We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. See Winestock v. McCagh, No.

CA-03-2599-1-WMN (D. Md. Apr. 20, 2004).    Winestock’s motion to

allow an attachment to his informal brief is denied.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -